Per Guriam.

Prosecution for nuisance for keeping a house in which spirituous liquors were sold by retail without license, in violation of the act of 1853. Acts of *1391853, p. 87. On motion of the defendant, the information was quashed, for want of a sufficient affidavit support it. This was right. The affidavit does not state that the liquor was sold in or about any house or place, or even in the county of Tippecanoe. See The State v. Lockstand, 4 Ind. R. 572.
L. Reilly, for the State.
The judgment is affirmed.